PER CURIAM:
Monte Decarlos Winston, a federal prisoner, appeals the district court’s order denying his motion for immediate release, which was filed after the district court dismissed Winston’s 28 U.S.C. § 2241 (2012) petition. We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we affirm for the reasons stated by the district court. See Winston v. U.S. Attorney Gen., No. 3:12-cv-00172-REP (E.D.Va. Jan. 27, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.